DETAILED ACTION
Response to Amendment
In this instant application, claims 1-20 have been considered and examined under the pre-AIA  first to invent provisions.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 07/16/2021, with respect to the rejection(s) of claims 1-20 has been fully considered and the results as followings:
On page 8 of Applicant’s remarks, Applicant argues that Momen does not disclose a refill container extending between an attachment end and a dispensing end wherein the material is dispensed through a dispensing port at the dispensing end of the refill container and a compliance module attached to the attachment end of the refill container because paragraphs [0200]-[0201] and FIG. 11A-11B and 12A-12B of Momen disclose no attachment structure that maybe determined to attach the dispenser cartridge to the housing portions.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 03/16/2021 in FIG. 11-12, Momen discloses the wearable dispenser attached to the lanyard at a distance from the controller housing situated behind or near the user's head or lower down the body of the user (Momen: [0199]-[0201] and FIG. 11-12) wherein the dispenser cartridge of the wearable dispenser communicates the handwash activity of the user with the controller housing via wireless/wired manner (Momen: [0199]-[0201] and FIG. 11-12). Thus Momen reads on the limitations of “a refill container extending between an attachment end and a dispensing end wherein the material is dispensed through a dispensing port at the dispensing end 
Further on page 11 of Applicant’s remarks, Applicant argues that Hill is not analogous art and as such is not prior art under 35 USC 103(a).
In response to applicant’s remark that Hill is non- analogous to Momen, Applicant's attention is directed to MPEP § 2141.01 (a) I, where stated: The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "In order to rely on a reference as a basis for rejection of an applicant's invention, the reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned." In re Oetiker, 977 F.2d 1443, 1446, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). See also In re Deminski, 796 F.2d 436, 230 USPQ 313 (Fed. Cir. 1986); In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1060-61 (Fed. Cir. 1992) ("A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem."); Wang Laboratories Inc. v. Toshiba Corp., 993 F.2d 858, 26 USPQ2d 1767 (Fed. Cir. 1993); and State Contracting & Eng'g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1069, 68 USPQ2d 1481, 1490 (Fed. Cir. 2003) (where the general scope of a reference is outside the pertinent field of endeavor, the reference may be considered analogous art if subject matter disclosed therein is relevant to the particular problem with which the inventor is involved).  
In this case, as discussed in the Non-Final rejection mailed on 03/16/2021, the rejection relied upon the combination of Momen and Salentine to disclose the dispenser attached to the communication via the tether (Momen: [0199]-[0201] and FIG. 12: FIGS. 12A and 12B Salentine: Abstract, [0032], [0034]-[0035], and FIG. 1-10) wherein the dispensing sensor for detecting dispensing actions of the user (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), except for the claimed limitations of usage of a switch for indicating a usage of the attached device as recited in the limitations of the switch; wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance.
However, Hill discloses a known method of using the switch for indicating the usage of the attached device when the tether is extended/retracted by the movement of the attached device/the dispenser as recited in the limitations of the switch (Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26: The on/off contact switch can be a magnetic reed switch or a pushbutton switch); wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance (Hill: Abstract, [0021], [0024], [0101]-[0108], 
Therefore, in view of teachings by Momen, Salentine, and Hill, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen and Salentine to include the magnetic switch; wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance,  as suggested by Hill. The motivation for this is to implement a known alternative attachment for detecting movements of an item, e.g. refill container, to perform appropriate control based on sensing information of the magnetic sensor. Thus, Hill is non- analogous to Momen, Hill is utilized to detect the usage of the attached device/dispenser, as the problem addressed by Applicant’s invention.

On pages 11-12 of Applicant’s remarks, Applicant argues that the combination of Momen, Salentine, Hill and Scarola does not teach or suggest the limitations of “"a refill container defining an interior within which a material is contained and from which the material is dispensed when a dome pump of the refill container is depressed." Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the new combination 

On pages 12-13 of Applicant’s remarks, Applicant argues that the combination of Momen, Salentine, Hill and Scarola does not teach or suggest the limitations of " a portable dispenser having a refill container wherein the refill container has a first width at a first location between the attachment end and the dispensing end, a second width at a second location between the attachment end and the dispensing end, and a third width at a third location between the attachment end and the dispensing end, and wherein the second location is between the first location and the third location and the second width is less than the first width and less than the third width." Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seyed Momen et al. (Momen – US 2010/0117836 A1)  in view of Salentine et al. (Salentine – US 2010/0206976 A1), Hill (Hill – US 2007/0008719 A1), and Scarola et al. (Scarola – US 2011/0234598 A1) and further in view of Smith (Smith – US 2003/0019536 A1).

As to claim 1, Momen discloses a portable dispenser comprising:
a refill container (Momen: FIG. 1 the dispenser cartridge 16) defining an interior within which a material is contained and from which the material is dispensed (Momen: Abstract, [0168], [0175], [0200], and FIG. 1: The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable), the refill container (Momen: FIG. 11-12 the wearable dispenser unit 1103) extending between an attachment end (Momen: [0199]-[0201] and FIG. 12: FIGS. 12A and 12B illustrate a perspective view and a break-away perspective view respectively, of another embodiment of a wearable smart zone center similar to that of FIGS. 10 and 11, but in this case the wearable dispenser 1203 is attached to the lanyard 1003) and a dispensing end (Momen: FIG. 11-12) wherein the material is dispensed through a dispensing port at the dispensing end of the refill container (Momen: Abstract, [0168], [0175], [0200], and FIG. 1: The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable); and
a compliance module attached to the attachment end of the refill container (Momen: [0168], [0170], [0174], [0199]-[0201], [0204], FIG. 1 the smart zone sensor 12, FIG. 4-5 and FIG. 10-12: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), the compliance module comprising:
the carrying case housing a communication module within an interior of the carrying case (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis).

While Momen discloses a method of attaching a container to a compliance module ([0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5), Momen does not the refill container extending between an attachment end and a dispensing end wherein the material is dispensed through a dispensing port at the dispensing end of the refill container, the compliance module comprising:
an attachment clip attached to the refill container; 
a switch;
a tether attached to the attachment clip; and
a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container, 
wherein:
the refill container and the switch are separated by a first distance when the tether is in the retracted position,
the refill container and the switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance, and
the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch.

However, it has been known in the art of housing design to implement the compliance module comprising: an attachment clip attached to the refill container; a tether attached to the attachment clip; and a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container, as suggested by Salentine, which discloses the compliance module comprising: an attachment clip ([0041] and FIG. 1 the ring 23) attached to the refill container ([0035] and FIG. 1); a tether (FIG. 1 the tether 10) attached to the attachment clip (FIG. 1); and a carrying case (FIG. 1 the attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container (Abstract, [0032], [0034]-[0035], and FIG. 1-10).
Therefore, in view of teachings by Momen and Salentine, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen to include the compliance module comprising: an attachment clip attached to the refill container; a tether attached to the attachment clip; and a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container,  as suggested by Salentine. The motivation for this is to implement a known alternative attachment for preventing a device being lost or damage.

While the combination of Momen and Salentine discloses using a dispensing sensor for detecting dispensing actions of a user (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), the combination of Momen and Salentine does not explicitly disclose the sensor as a magnetic switch.
However, it has been known in the art of controlling electronic devices to implement the switch; wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance, as suggested by Hill, which discloses the switch (Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26: The on/off contact switch can be a magnetic reed switch or a pushbutton switch); wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance (Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).
Therefore, in view of teachings by Momen, Salentine, and Hill, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen and Salentine to include the magnetic switch; wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position, and the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position, the second distance greater than the first distance,  as suggested by Hill. The motivation for this is to implement a known alternative attachment for detecting movements of an item, e.g. refill container, to perform appropriate control based on sensing information of the magnetic sensor.

Momen, Salentine, and Hill does not explicitly disclose the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch.

However, it has been known in the art of monitoring dispensing event to implement the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch, as suggested by Scarola, which discloses the communication module is configured to detect a dispense event (Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: Step 330 can include detecting event of sanitizer. One embodiment of step 330 can include detecting movement of the actuator lever 130 at the sanitizer dispenser 120. As described above, the step 330 of detecting movement of the lever 130 can be performed by the sensor (e.g., magnetic switch, motion detector, mechanical switch, electrical switch, etc.) 115 located at or adjacent to the actuator lever 130 of the dispenser 110) when the refill container moves from the first distance from the switch to the second distance from the switch (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).
Therefore, in view of teachings by Momen, Salentine, Hill and Scarola, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen, Salentine and Hill to include the communication module is configured to detect a dispense event when the refill container moves from the first distance from the switch to the second distance from the switch, as suggested by Scarola. The motivation for this is to implement a known alternative attachment for detecting movements of an item, e.g. refill container, to perform appropriate control based on sensing information of the magnetic sensor.

The combination of Momen, Salentine, Hill and Scarola does not explicitly disclose the refill container extending between an attachment end and a dispensing end wherein the material is dispensed through a dispensing port at the dispensing end of the refill container.
However, it has been known in the art of dispenser design to implement the refill container extending between an attachment end and a dispensing end wherein the material is dispensed through a dispensing port at the dispensing end of the refill container, as suggested by Smith, which discloses the refill container extending between an attachment end and a dispensing end wherein the material is dispensed through a dispensing port at the dispensing end of the refill container (Smith: [0064], [0071]-[0072], [0077], [0014]-[0115], and FIG. 17: The agent dispenser 200 has an agent discharge pump 206 which is connected through activator pin 207 to operator press pad 202 by connection 203. The agent pump 206 is connected to valve body assembly 209 through port 208. Valve body assembly 209 contains an inlet port 210 to 
Therefore, in view of teachings by Momen, Salentine, Hill, Scarola, and Smith it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen, Salentine, Hill, and Scarola, to include the refill container extending between an attachment end and a dispensing end wherein the material is dispensed through a dispensing port at the dispensing end of the refill container, as suggested by Smith. The motivation for this is to implement a known alternative mechanism for dispensing material of a wearable dispenser.

As to claim 2, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 1 except for the claimed limitations of the portable dispenser of claim 1, wherein the refill container comprises a dome pump proximal the dispensing end and the material is dispensed through the dispensing port when the dome pump is depressed.
However, it has been known in the art of dispenser design to implement wherein the refill container comprises a dome pump proximal the dispensing end and the material is dispensed through the dispensing port when the dome pump is depressed, as suggested by Smith, which discloses wherein the refill container comprises a dome pump proximal the dispensing end and the material is dispensed through the dispensing port when the dome pump is depressed (Smith: [0064], [0071]-[0072], [0077], [0014]-[0115], and FIG. 17: The agent dispenser 200 has an agent 
Therefore, in view of teachings by Momen, Salentine, Hill, Scarola, and Smith it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the hand hygiene compliance system of Momen, Salentine, Hill, and Scarola, to include wherein the refill container comprises a dome pump proximal the dispensing end and the material is dispensed through the dispensing port when the dome pump is depressed, as suggested by Smith. The motivation for this is to implement a known alternative mechanism for dispensing material of a wearable dispenser.

As to claim 3, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 1 further comprising the portable dispenser of claim 1, wherein the refill container has a curved sidewall between the attachment end and the dispensing end such that the refill container has a first width at a first location between the attachment end and the dispensing end, a second width at a second location between the attachment end and the dispensing end, and a third width at a third location between the attachment end and the dispensing end, wherein the second location is between the first location and the third location and the second width is less than the first width and less than the third width (Smith: [0062]-[0064], [0071]-[0072], [0077], [0014]-[0115], FIG. 1-4 and FIG. 17: The top half section 3 contains, as part of its one (1) piece construction, a thin flexible material section press pad 2. The top half section contains a slope entry 4 into hole 5 for mating with transport rod 75 to be described below. The bottom half-section of the dispenser 1 has a mirror image like slope entry 4 into hole 5).

As to claim 4, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 2 further comprising the portable dispenser of claim 2, wherein the refill container has a curved sidewall between the attachment end and the dispensing end such that the refill container has a first width at a first location between the attachment end and the dispensing end, a second width at a second location between the attachment end and the dispensing end, and a third width at a third location between the attachment end and the dispensing end, wherein the second location is between the first location and the third location and the second width is less than the first width and less than the third width (Smith: [0062]-[0064], [0071]-[0072], [0077], [0014]-[0115], FIG. 1-4 and FIG. 17: The top half section 3 contains, as part of its one (1) piece construction, a thin flexible material section press pad 2. The top half section contains a slope entry 4 into hole 5 for mating with transport rod 75 to be described below. The bottom half-section of the dispenser 1 has a mirror image like slope entry 4 into hole 5).

As to claim 5, Momen, Salentine, Hill, Scarola, and Smith discloses all the portable dispenser limitations as claimed that mirrors the portable dispenser limitations in claim 1; thus, claim 5 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a portable dispenser comprising:
a refill container (Momen: FIG. 1 the dispenser cartridge 16) defining an interior within which a material is contained and from which the material is dispensed (Momen: Abstract, [0168], [0175], [0200], and FIG. 1: The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable) when a dome pump of the refill container is depressed (Smith: [0064], [0071]-[0072], [0077], [0014]-[0115], and FIG. 17: The agent dispenser 200 has an agent discharge pump 206 which is connected through activator pin 207 to operator press pad 202 by connection 203. The agent pump 206 is connected to valve body assembly 209 through port 208. Valve body assembly 209 contains an inlet port 210 to receive agent from agent cartridge 214 through its port 215. The valve body assembly 209 further comprises a nozzle port 212, a nozzle 213 and a sloped area 211 to receive cartridge 214 removing tab 216. Dispenser 200 top housing 201 has a retainer frame 204 wherein nozzle 212 and valve assembly body 209 are secured. Cartridge 214 has a central aperture 217 which, when in its operating position, surrounds the dispenser pump 206); and
a compliance module attached to the refill container (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), the compliance module comprising:
an attachment clip (Salentine: [0041] and FIG. 1 the ring 23) attached to the refill container (Salentine: [0035] and FIG. 1);
a switch (Salentine: [0057] and FIG. 1, Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26: The on/off contact switch can be a magnetic reed switch or a pushbutton switch and Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 the sensor 115 and FIG. 4); and
a tether (Salentine: FIG. 1 the tether 10) having a first end, which is attached to the attachment clip (Salentine: FIG. 1), and a second end, which is attached to the switch (Salentine: [0057] and FIG. 1: The tether 10 can also include a mechanism, such as a button or a switch, located on the side, front, or other appropriate location, of the tether housing 18 to allow stopping or suspending of the extended tether at a desired length extended out of the tether housing 18), the tether movable between a retracted position, in which the switch is in a first state, and an extended position, in which the switch is in a second state (Salentine: [0057] and FIG. 1: The tether 10 can also include a mechanism, such as a button or a switch, located on the side, front, or other appropriate location, of the tether housing 18 to allow stopping or suspending of the extended tether at a desired length extended out of the tether housing 18. This would allow a user to pull the attached device away from the mounted location and tether 10 a desired distance and then engage the suspension of the cable retraction to give the device slack at the desired length. When the user is done with the device they can disengage the suspension and retract the device. This is helpful in situations where the user will be using the attached device at a certain distance for a prolonged period or wants to place the item at a certain distance without the tension of the retraction mechanism), wherein:
a transmitter (Scarola: FIG. 1 the transmitter 110) of the compliance module is enabled to transmit a compliance signal indicative of a dispense event when the switch is in the second state (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light), and
the transmitter is not enabled to transmit the compliance signal when the switch is in the first state (Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: the magnet 140 can be of such polarity so as to deactivate or open the magnetic switch 142 when within a predetermined distance of or makes contact with one another so as to cause transmission or communication from the transmitters 110, or interruption of transmission or communication thereof and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).

As to claim 6, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 5 further comprising the portable dispenser of claim 5, wherein in the first state, the switch detects a presence of the refill container (Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light and Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140). 

As to claim 7, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 5 further comprising the portable dispenser of claim 5, wherein in the second state, the switch does not detect a presence of the refill container (Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light and Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140).

As to claim 8, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 5 further comprising the portable dispenser of claim 5, the compliance module comprising a controller coupled to the transmitter and the switch (Momen: [0101], [0013], [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit and zone data Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: Step 335 can include communicating the dispense event to the controller 160. One embodiment of step 335 can include triggering transmission or communication of the dispenser signal 145 from the transmitter 110 at the dispenser 120 in response to the step 330), wherein the controller enables the transmitter to transmit the compliance signal when the switch is in the second state (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: Step 335 can include communicating the dispense event to the controller 160. One embodiment of step 335 can include triggering transmission or communication of the dispenser signal 145 from the transmitter 110 at the dispenser 120 in response to the step 330).

As to claim 9, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 8 further comprising the portable dispenser of claim 8, wherein the controller disables the transmitter when the switch is in the first state (Scarola: Abstract, [0017]-[0018], [0035]-[0036], FIG. 1 and FIG. 4: the magnet 140 can be of such polarity so as to deactivate or open the magnetic switch 142 when within a predetermined distance of or makes contact with one another so as to cause transmission or communication from the transmitters 110, or interruption of transmission or communication thereof and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).

As to claim 10, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 5 further comprising the portable dispenser of claim 5, wherein the refill container extends between an attachment end and a dispensing end and the material is dispensed through a dispensing port at the dispensing end (Momen: Abstract, [0168], [0175], [0200], and FIG. 1: The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable and Smith: [0064], [0071]-[0072], [0077], [0014]-[0115], and FIG. 17: The agent dispenser 200 has an agent discharge pump 206 which is connected through activator pin 207 to operator press pad 202 by connection 203. The agent pump 206 is connected to valve body assembly 209 through port 208. Valve body assembly 209 contains an inlet port 210 to receive agent from agent cartridge 214 through its port 215. The valve body assembly 209 further comprises a nozzle port 212, a nozzle 213 and a sloped area 211 to receive cartridge 214 removing tab 216. Dispenser 200 top housing 201 has a retainer frame 204 wherein nozzle 212 and valve assembly body 209 are secured. Cartridge 214 has a central aperture 217 which, when in its operating position, surrounds the dispenser pump 206).

As to claim 11, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 10 further comprising the portable dispenser of claim 10, wherein the dome pump is proximal the dispensing end (Smith: [0064], [0071]-[0072], [0077], [0014]-[0115], and FIG. 17: The agent dispenser 200 has an agent discharge pump 206 which is connected through activator pin 207 to operator press pad 202 by connection 203. The agent pump 206 is connected to valve body assembly 209 through port 208. Valve body assembly 209 contains an inlet port 210 to receive agent from agent cartridge 214 through its port 215. The valve body assembly 209 .

As to claim 12, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 11 further comprising the portable dispenser of claim 11, wherein the refill container has a curved sidewall between the attachment end and the dispensing end such that the refill container has a first width at a first location between the attachment end and the dispensing end, a second width at a second location between the attachment end and the dispensing end, and a third width at a third location between the attachment end and the dispensing end, wherein the second location is between the first location and the third location and the second width is less than the first width and less than the third width, and wherein the dome pump is disposed at the third location (Smith: [0062]-[0064], [0071]-[0072], [0077], [0014]-[0115], FIG. 1-4 and FIG. 17: The top half section 3 contains, as part of its one (1) piece construction, a thin flexible material section press pad 2. The top half section contains a slope entry 4 into hole 5 for mating with transport rod 75 to be described below. The bottom half-section of the dispenser 1 has a mirror image like slope entry 4 into hole 5). 

As to claim 13, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 10 further comprising the portable dispenser of claim 10, wherein the refill container has a curved sidewall between the attachment end and the dispensing end such that the refill container has a first width at a first location between the attachment end and the dispensing end, a second width at a second location between the attachment end and the dispensing end, and a third width at a third location between the attachment end and the dispensing end, wherein the second location is between the first location and the third location and the second width is less than the first width and less than the third width (Smith: [0062]-[0064], [0071]-[0072], [0077], [0014]-[0115], FIG. 1-4 and FIG. 17: The top half section 3 contains, as part of its one (1) piece construction, a thin flexible material section press pad 2. The top half section contains a slope entry 4 into hole 5 for mating with transport rod 75 to be described below. The bottom half-section of the dispenser 1 has a mirror image like slope entry 4 into hole 5).

As to claim 14, Momen, Salentine, Hill, Scarola, and Smith discloses all the portable dispenser limitations as claimed that mirrors the portable dispenser limitations in claims 1-3; thus, claim 14 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1-3, and the details are as followings: 
a portable dispenser comprising:
a refill container (Momen: FIG. 1 the dispenser cartridge 16) defining an interior within which hand sanitizer is contained and from which the hand sanitizer is dispensed (Momen: Abstract, [0168], [0175], [0200], and FIG. 1: The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable), wherein the refill container extends between an attachment end and a dispensing end, wherein the hand sanitizer is dispensed through a dispensing port at the dispensing end (Momen: Abstract, [0168], [0175], [0200], and dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable and Smith: [0064], [0071]-[0072], [0077], [0014]-[0115], and FIG. 17: The agent dispenser 200 has an agent discharge pump 206 which is connected through activator pin 207 to operator press pad 202 by connection 203. The agent pump 206 is connected to valve body assembly 209 through port 208. Valve body assembly 209 contains an inlet port 210 to receive agent from agent cartridge 214 through its port 215. The valve body assembly 209 further comprises a nozzle port 212, a nozzle 213 and a sloped area 211 to receive cartridge 214 removing tab 216. Dispenser 200 top housing 201 has a retainer frame 204 wherein nozzle 212 and valve assembly body 209 are secured. Cartridge 214 has a central aperture 217 which, when in its operating position, surrounds the dispenser pump 206), wherein the refill container has a curved sidewall between the attachment end and the dispensing end such that the refill container has a first width at a first location between the attachment end and the dispensing end, a second width at a second location between the attachment end and the dispensing end, and a third width at a third location between the attachment end and the dispensing end, and wherein the second location is between the first location and the third location and the second width is less than the first width and less than the third width (Smith: [0062]-[0064], [0071]-[0072], [0077], [0014]-[0115], FIG. 1-4 and FIG. 17: The top half section 3 contains, as part of its one (1) piece construction, a thin flexible material section press pad 2. The top half section contains a slope entry 4 into hole 5 for mating with transport rod 75 to be described below. The bottom half-section of the dispenser 1 has a mirror image like slope entry 4 into hole 5); and 
a compliance module attached to the attachment end of the refill container (Momen: [0168], [0170], [0174], FIG. 1 the smart zone sensor 12, and FIG. 4-5: The data memory 21 can store an identifier code unique to each individual unit, a record or log of the identity of each zone visited and the time of entering and leaving each zone, and a log of the time of dispensing actions or hand hygiene activity history. This data is stored for later downloading to a central computer for later analysis), the compliance module comprising: 
an attachment clip (Salentine: [0041] and FIG. 1 the ring 23) attached to the refill container (Salentine: [0035] and FIG. 1); 
a magnet attached to the attachment clip (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26); 
a magnetic switch (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: [0052], FIG. 2-3, and FIG. 7 the on/off contact switch 26); and 
a tether having a first end, which is attached to the magnet, and a second end, which is attached to the magnetic switch, the tether movable between a retracted position, in which the magnetic switch is in a first state and detects a presence of the magnet, and an extended position, in which the magnetic switch transitions to a second state caused by movement of the tether and does not detect the presence of the magnet (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light), wherein: 
when the tether is in the extended position the refill container is outside of a magnetic detection range of the magnetic switch (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7: When the flashlight housing is retracted to the spool housing, the base of the flashlight housing is adjacent to the magnet of the spool housing. The magnetic field of the spool housing magnet will close the magnetic reed switch on the wall of the flashlight housing. The closed reed switch will open the electrical circuit for the light source and the power source of the flashlight and the light source will not emit light).

As to claim 15, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 14 further comprising the portable dispenser of claim 14, the compliance module comprising a controller coupled to the magnetic switch, wherein when the magnetic switch transitions between the first state and the second state (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140 and Hill: Abstract, [0021], [0024], [0101]-[0108], [0148]-[0149], FIG. 2-3, and FIG. 7), a signal (Scarola: Abstract, [0017]-[0018], and FIG. 1: the magnet 140 can be of such polarity and located at or attached to the actuator lever 130 so as to trigger or activate or close the magnetic switch 142 when the magnet 140 moves with the actuator lever 130 within a certain predetermined distance of or makes contact with the magnetic switch 142. In yet another alternative embodiment, the magnet 140 can be of such polarity so as to deactivate or open the magnetic switch 142 when within a predetermined distance of or makes contact with one another so as to cause transmission or communication from the transmitters 110, or interruption of transmission or communication thereof) indicative of a dispense event is transmitted to the controller (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one .

As to claim 16, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 15 further comprising the portable dispenser of claim 15, the compliance module comprising a transmitter coupled to the controller, the transmitter configured to wirelessly transmit the signal indicative of the dispense event (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit and zone data).

As to claim 17, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 14 further comprising the portable dispenser of claim 14, wherein the refill container comprises a dome pump and the hand sanitizer is dispensed through the dispensing port when the dome pump is depressed (Smith: [0064], [0071]-[0072], [0077], [0014]-[0115], and FIG. 17: The agent dispenser 200 has an agent discharge pump 206 which is connected through activator pin 207 to operator press pad 202 by connection 203. The agent pump 206 is connected to valve body assembly 209 through port 208. Valve body assembly 209 contains an inlet port 210 to receive agent from agent cartridge 214 through its port 215. The valve body assembly 209 further comprises a nozzle port 212, a nozzle 213 and a sloped area 211 to receive cartridge 214 . 

As to claim 18, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 17 further comprising the portable dispenser of claim 17, wherein the dome pump is proximal the dispensing end (Smith: [0064], [0071]-[0072], [0077], [0014]-[0115], and FIG. 17: The agent dispenser 200 has an agent discharge pump 206 which is connected through activator pin 207 to operator press pad 202 by connection 203. The agent pump 206 is connected to valve body assembly 209 through port 208. Valve body assembly 209 contains an inlet port 210 to receive agent from agent cartridge 214 through its port 215. The valve body assembly 209 further comprises a nozzle port 212, a nozzle 213 and a sloped area 211 to receive cartridge 214 removing tab 216. Dispenser 200 top housing 201 has a retainer frame 204 wherein nozzle 212 and valve assembly body 209 are secured. Cartridge 214 has a central aperture 217 which, when in its operating position, surrounds the dispenser pump 206).

As to claim 19, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 14 further comprising the portable dispenser of claim 14, the compliance module comprising a carrying case (Momen: [0101], [0013],  [0136]-[0137], [0174], and FIG. 4-6: there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of attached to the second end of the tether, the magnetic switch attached to the second end of the tether via the carrying case (Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140), the carrying case urging the tether into the retracted position in which the carrying case is adjacent to the refill container (Salentine: [0057] and FIG. 1: The tether 10 can also include a mechanism, such as a button or a switch, located on the side, front, or other appropriate location, of the tether housing 18 to allow stopping or suspending of the extended tether at a desired length extended out of the tether housing 18. This would allow a user to pull the attached device away from the mounted location and tether 10 a desired distance and then engage the suspension of the cable retraction to give the device slack at the desired length. When the user is done with the device they can disengage the suspension and retract the device. This is helpful in situations where the user will be using the attached device at a certain distance for a prolonged period or wants to place the item at a certain distance without the tension of the retraction mechanism and Scarola: Abstract, [0017]-[0018], and FIG. 1: The magnet 140 can be located adjacent to or at some proximal distance to the actuator lever 130. The magnetic switch 142 and the magnet 140 can be located proximal to one another such that the magnetic switch 142 can be triggered or activated when the actuator lever 130 moves the magnetic switch 142 within a certain predetermined distance of or makes contacts with the magnet 140).

As to claim 20, Momen, Salentine, Hill, Scarola, and Smith disclose the limitations of claim 19 further comprising the portable dispenser of claim 19, the carrying case comprising a carrying clip (Salentine: Abstract, [0048], and FIG. 1-10: The retaining section is rotatably attached to the base 82 and the base 82 is mounted to a retracting tether 87 at mounting holes 88. The belt clip 82 is particularly adapted to fitting over a belt, but can also be mounted to other location such as a purse or pocket).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Iseri et al., US 2013/0334248 A1, discloses dispenser for hand sanitizer.
Reynolds, US 2012/0006848 A1, discloses dispenser with automatic pump output detection system.
Cagle, US 2010/0094581 A1, discloses method for tracking and reporting personal hand hygiene dispenser electronic time-stamp data.
Anno et al. discloses Arduino-based Automated Washroom Sanitizing System.
Jinadatha et al. discloses Interaction of healthcare worker hands and portable medical equipment a sequence analysis to show potential transmission opportunities.
Loong et al. discloses A Smart Location-Aware Hand Sanitizer Dispenser System.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG PHAM/Primary Examiner, Art Unit 2684